Citation Nr: 0007265	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-22 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1986.  He is deceased, and the RO has recognized the 
appellant as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO decision which denied service 
connection for the cause of the veteran's death.  The RO 
properly notes that a favorable finding on service connection 
for the cause of the veteran's death would result in 
Dependency and Indemnity Compensation (DIC) and eligibility 
for Chapter 35 educational assistance for survivors, but the 
Board does not construe these to be separate issues.


FINDINGS OF FACT

1.  The veteran died years after service as the result of 
suicide by a self-inflicted gunshot wound.

2.  At the time of the veteran's death, service connection 
was in effect for left knee chondromalacia patella, and this 
disability played no role in his death.

3.  While the veteran's suicide was the result of mental 
unsoundness, a psychiatric condition was not present in 
service or for years later, and mental unsoundness leading to 
suicide was not caused by service or by the service-connected 
left knee disorder.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. §§ 3.302, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran served on active duty in the Army from December 
1982 to December 1986.  His service medical records are 
negative for a psychiatric disorder.  The service  medical 
records note treatment for a left knee disability, including 
arthroscopinc surgery.  At the October 1986 service 
separation examination, the psychiatric system was normal.  
The left knee showed some slight swelling below and behind 
the patella.

The veteran filed a claim for service connection for a left 
knee condition in January 1987. 

A VA general medical examination in April 1987 noted a normal 
psychiatric system.  There was slight left knee effusion, and 
the diagnosis was history of left knee chondromalacia.  An 
April 1987 orthopedic examination noted a history of left 
knee chondromalacia with a stable knee.  

In June 1987, the RO granted service connection for left knee 
chondromalacia patella, and a noncompensable rating was 
assigned.  During the remainder of his life, the veteran did 
not file for an increased rating for the left knee condition, 
and the noncompensable rating continued.

VA treatment records (submitted after the veteran's death) 
show that from 1987 to 1992 he received periodic treatment 
for various ailments including his left knee condition; there 
were no complaints, findings, or diagnosis of psychiatric 
illness.  As to the left knee, the records show sports 
injuries, and in August 1988 and October 1989 the veteran had 
arthroscopic surgery for a torn meniscus and degenerative 
changes.  He was seen again with left knee symptoms in July 
1990, September 1991, and November 1992.  On the last visit 
in November 1992, he was treated with an injection and 
responded with good results.   The diagnoses were left knee 
pain, early degenerative joint disease, and rule out meniscus 
tear.  Motrin was prescribed, and he was to have an MRI of 
the knee.

The veteran's death certificate shows he died of a gunshot 
wound to the temple in December 1992.  The death was held to 
be a suicide.  

In June 1996, the appellant filed a claim for service 
connection for the cause of the veteran's death, in order to 
obtain DIC.  

In a statement of marital relationship received in June 1996, 
the appellant claimed that she and the veteran had a common 
law marriage and lived together from January 1991 to August 
1992 (several months before he died).  She noted that she and 
the veteran were having difficulties due to her pregnancy 
(she bore the veteran's son shortly after his death) and his 
service-related therapy for musculoskeletal problems.  
Accompanying statements from the appellant's sister and 
cousin and from the veteran's cousin are to the combined 
effect that the appellant and the veteran were having 
problems over her pregnancy, since the veteran was not ready 
to have a child, but before he died he came to accept his 
responsibility of having the child.  It was reported that the 
veteran planned to legally marry the appellant after 
financial problems were straightened out and before their 
child was born.

In an August 1996 administrative decision, the RO held that a 
common law marriage existed between the appellant and the 
veteran, and that she was his widow.

In an August 1996 letter, the appellant claimed that she had 
a discussion with the veteran about how he felt down and sad 
and how his family made him feel.  He expressed that the 
military taught him how to survive, but also not to be afraid 
of death.  She said she felt the military played some role in 
his suicide because of what the Army taught him about 
beliefs, failures, committing, and trying to succeed in life. 

At a hearing at the RO in October 1997, the appellant 
testified that the veteran fixated on the time he had spent 
in the military, stating that the military taught him to be a 
good man and that he had not learned this from his family.  
She said that he had complained about his knee injury a lot.  
She said that the veteran told her he had received 
psychiatric treatment from a VA outpatient clinic in 1992.

Subsequent to the hearing, the previously summarized VA 
medical records were obtained, and these showed no 
psychiatric treatment.

Later in October 1997, the appellant submitted a letter in 
which she noted she found out that when the veteran said he 
was going to the VA for depression he actually was seen for 
his left knee pain.  She claimed that he indicated that in 
addition to his family his knee was upsetting him.

In November 1997 correspondence, the veteran's cousin 
reported that on one occasion the veteran had been unable to 
continue helping her move furniture because of left knee 
pain, and that the veteran appeared depressed in 1992 and 
confided in her that he was concerned about his left knee 
disability.  She opined that the veteran committed suicide 
because of his left knee condition and that he had no other 
situation causing him any stress.

In November 1997 correspondence, Arthur C. Walsh, M.D., 
reported that he had reviewed the veteran's file and 
interviewed the appellant about the veteran's suicide, which 
she felt was due to chronic knee pain.  It was noted that the 
appellant reported that during 1992 the veteran was 
depressed, down, and not eating much.  Dr. Walsh noted that 
from medical records it appeared that the veteran's 
depression was not recognized or treated during VA 
assessments, and that this should be considered in awarding 
DIC benefits, since the knee pain caused his depression and 
suicide.

In a February 1999 statement, the appellant reiterated her 
prior assertions on the cause of the veteran's death.

In April 1998 a VA psychiatrist reported that that he had 
reviewed the veteran's entire claims file to answer the 
question of whether the veteran's suicide was due to 
depression caused by his service-connected left knee 
condition.  He acknowledged the statement from Dr. Walsh, as 
well as all the medical and lay statements of record.  He 
said that it was his psychiatric opinion, with most 
reasonable certainty, that one could not find supporting 
evidence to conclude that the veteran took his life due to 
his left knee problems.  The VA doctor noted that the 
veteran's knee condition was not totally disabling, but was 
chronic with episodic exacerbation, and that it showed some 
beneficial clinical response to care.  The VA doctor noted 
that concerns over impending fatherhood and the associated 
relationships and responsibilities could equally be 
hypothesized to have been relevant in the decision to take 
his life.  The doctor concluded that it was not possible to 
come to a definitive answer on why the veteran committed 
suicide.

II.  Analysis

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, meaning plausible; the 
RO has properly developed the evidence, and there is no 
further VA duty to assist in this claim.  38 U.S.C.A. 
§ 5107(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

In certain instances, service connection may be granted for 
the cause of a veteran's death by suicide.  It is a constant 
requirement that the precipitating mental unsoundness, 
leading to suicide, be service connected.  38 C.F.R. § 3.302.  
[This regulation notes that at times suicide may not be due 
to mental unsoundness, but rather be the result of an 
intentional act by a rational person, in which case it would 
be deemed to be due to willful misconduct and a bar to a 
finding of service connection for the cause of the veteran's 
death.  In the instant case, the Board has assumed that the 
veteran's suicide was due to mental unsoundness.]

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The evidence shows the veteran served on active duty from 
1982 to 1986, and he died as the result of suicide (self-
inflicted gunshot wound) in 1992.  His only service-connected 
disability, was left knee chondromalacia patella, rated 
noncompensable.  There is no contemporaneous medical evidence 
of any psychiatric disorder during or after service. 

The appellant initially claimed that the veteran's mental 
state, leading to suicide, was generally due to his service 
experiences, and she said the veteran had received 
psychiatric treatment before his death.  After learning that 
the veteran had received no psychiatric treatment, the 
appellant primarily argued that the veteran's service-
connected left knee disability led to depression/mental 
unsoundness which prompted him to kill himself.  

The Board notes that the veteran's service-connected left 
knee disorder was only rated noncompensable.  Although 
medical records (obtained after the veteran's death) suggest 
the left knee condition would have been rated compensable 
(had the veteran filed for an increased rating during his 
lifetime), there is nothing to suggest that this was such a 
major medical problem as would lead to secondary mental 
illness.  In fact, given the lifetime medical records, the 
theory that the service-connected left knee disorder drove 
the veteran to suicide seems far-fetched.   

The statements of the appellant and her relatives, as to the 
cause of the veteran's death by suicide, do not constitute 
probative evidence since, as laymen, they lack competence to 
give medical opinions on causality.  Espiritu v. Derwinski, 2 
Vet. App. 492.  

The appellant has secured a statement from Dr. Walsh, who 
opined that the veteran's knee pain caused depression and 
suicide.  Dr. Walsh never saw the veteran, and his medical 
opinion is predicated on the appellant's account of the 
veteran emotional and physical state prior to his death.  The 
appellant's account lacks credibility, and thus the value of 
the doctor's opinion can be no better.  The doctor said that 
he reviewed the veteran's VA file (which is negative for a 
psychiatric condition), but cites no evidence for his 
conclusion other than the appellant's account of the 
veteran's intent in the suicide.  Given all the 
circumstances, the statement by Dr. Walsh has little 
probative value.  

In contrast to the private doctor, a VA psychiatrist closely 
reviewed all the medical and other records on file and 
submitted a detailed report which opined that there is no 
supporting evidence that the veteran's suicide was due to his 
left knee problem.  The Board finds the VA doctor's opinion 
to be most persuasive, given the careful analysis of such 
opinion.  The VA medical opinion is also consistent with the 
veteran's lifetime medical records.

The weight of the credible evidence demonstrates that the 
veteran's mental unsoundness, resulting in his suicide, was 
not caused by any incident of service or by the service-
connected left knee disorder.  The service-connected left 
knee disorder played no role in the veteran's death.  A 
service-connected disability did not cause or contribute to 
the veteran's death, and the requirements for service-
connection for the cause of his death are not met.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

